Citation Nr: 0608335	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  01-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran has since relocated, and the RO in 
Baltimore, Maryland, has assumed jurisdiction over this 
appeal.

Because the evidence must be further developed, the case is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

1.  Service connection for PTSD

In order for service connection to be awarded for PTSD, three 
requirements must be satisfied:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) medical evidence of a causal 
link between current symptomatology and the claimed stressor 
in service; and (3) credible supporting evidence that the 
claimed stressor in service actually occurred.  38 C.F.R. § 
3.304(f) (2005); Moreau v. Brown, 9 Vet. App. 389 (1996).

A preliminary review of the claims file indicates that 
element (1) has been satisfied.  That is to say, there are 
medical reports showing a current diagnosis of PTSD.

As to element (2), medical nexus, the veteran reports that 
certain stressors in service precipitated his current 
symptoms and underlying PTSD diagnosis.  These stressors 
include guarding buildings in which coffins containing 
remains from the Vietnam War were stored, viewing corpses on 
numerous occasions, working with the sick, wounded and 
remains, and guarding nuclear weapons.  The record contains 
medical nexus opinions suggesting his reported stressors are 
linked to his development of PTSD, in particular that his 
viewing of dead bodies served as a causative stressor.  None 
of the opinions of record link guarding nuclear weapons to 
his PTSD.

With regard to element (3), evidence of stressors in service, 
the evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005).  If the evidence 
establishes the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).

Where, on the other hand, a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, his lay testimony 
alone will not be sufficient to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In these situations, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Here, there is no evidence the veteran participated in 
combat.  His military occupational specialty (MOS) was 
security.  His awards and decorations do not include any 
indication of combat status.  Indeed, it does not appear that 
even he contends he engaged in combat.  Accordingly, the 
presumptions for combat veterans are not applicable here.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).



Because the veteran did not engage in combat, the law 
requires that his stressors be independently corroborated.  
His lay testimony alone is not enough to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 9 
Vet. App. at 395.  The RO obtained documentation from the 
Social Security Administration (SSA) and the veteran's 
Service Personnel Records from the Department of Defense, 
but the RO did not find this evidence sufficient to verify 
his purported stressors.

The RO also requested supporting evidence from the U. S. 
Armed Service Center for Unit Records Research (CURR) - now 
called the U. S. Army and Joint Services Records Research 
Center (JSRRC).  In its letter of request, dated in 
March 2003, the RO stated "the veteran has filed a claim for 
disability compensation for [PTSD] resulting from trauma 
experienced during military service."  The request contained 
no other detail regarding his reported trauma or stressors, 
except an enclosed copy of his military assignment record.  
The CURR responded, saying that "the information received is 
insufficient to conduct meaningful research."

The veteran has provided numerous accounts of specific 
stressors in service, as well as pertinent dates, locations, 
duty assignments, and unit designations.  This information 
can be found in, among other documents, his medical records, 
the June 2001 hearing transcript, and his statements of April 
1996, March 2001, and December 2003.  In light of the 
detailed information available, the RO should make another 
attempt to obtain evidence from the CURR (now JSRRC), to 
corroborate his purported stressors in service.



2.  The petition to reopen the previously denied claim for 
service connection for depression

In the January 1997 decision at issue, the RO denied the 
veteran's claim of entitlement to service connection for 
depression.  He did not express disagreement with the 
decision, as to this specific issue, until November 2004, 
when he requested that this claim be reopened.  In May 2005, 
the RO issued a decision denying his claim for service 
connection for depression because the evidence submitted was 
not new and material.  See 38 C.F.R. § 3.156.  In response, 
he filed a timely notice of disagreement (NOD) in October 
2005.

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  But the RO 
has not yet issued a statement of the case (SOC) concerning 
this claim.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in circumstances, as here, where a timely 
NOD is filed, but a SOC has not been issued, the Board must 
remand (rather than merely refer) the claim to the RO so an 
SOC can be issued and the veteran given an opportunity to 
perfect his appeal to the Board concerning this specific 
issue by filing a timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prepare a letter asking the JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
stressors in service - including guarding 
coffins containing remains from the 
Vietnam War, handling and viewing corpses, 
and guarding nuclear weapons.  Send the 
JSRRC copies of his military personnel 
records and a summary of the details he 
provided regarding the alleged stressors.



2.  Thereafter, if credible supporting evidence 
of any claimed stressor is obtained, schedule 
the veteran for a comprehensive psychiatric 
examination.  The claims folder must be 
provided to the examiner for review.  If the 
evaluation results in a diagnosis of PTSD, the 
examiner should specify whether the confirmed 
stressors in service are sufficient to support 
this diagnosis.  Discuss the rationale of the 
opinion.  Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.

3.  Then readjudicate the veteran's claim for 
service connection for PTSD in light of the 
additional evidence obtained.  If benefits are 
not granted to his satisfaction, send him and 
his representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to it 
before returning the case to the Board for 
further appellate consideration.

4.  Also send the veteran an SOC pertaining to 
the issue of whether there is new and material 
evidence to reopen his previously denied claim 
for service connection for depression.  Also 
advise him of the need to still perfect his 
appeal to the Board concerning this additional 
claim by filing a timely substantive appeal in 
response (e.g., a VA Form 9 or 
equivalent statement).  Only if he perfects an 
appeal concerning this additional claim should 
it be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
him until contacted.



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

 
 
 
 

